     Case 1:15-cv-01000-RJA-LGF Document 162 Filed 05/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RANDOLPH SCOTT,
                                Plaintiff,

                                                     DECISION AND ORDER
            v.                                          15-CV-1000-A

TIMOTHY B. HOWARD, Sheriff, and
COUNTY OF ERIE, as “Person,”

                                Defendants.


      This case was referred to Magistrate Judge Leslie G. Foschio pursuant to

28 U.S.C. ' 636(b)(1) for the conduct of pretrial proceedings.   On October 26,

2020, Magistrate Judge Foschio filed a Report and Recommendation (Dkt. No.

156), recommending that Defendants’ motion for summary judgment pursuant to

Fed. R. Civ. P. 56 (Dkt. No. 142) be granted.

      On November 13, 2020, plaintiff Randolph Scott, who is appearing pro se,

filed objections to the Report and Recommendation.       Dkt. No. 157.   Defendants

filed a response on January 7, 2021.     Dkt. No. 161.   No reply was filed, and the

matter was deemed submitted without oral argument.

      Pursuant to 28 U.S.C. '636(b)(1), the Court reviews the portions of a

magistrate judge’s report and recommendation to which objections are made by

a de novo standard of review.    Upon de novo review, and for the reasons stated

in the Report and Recommendation, the Court adopts the conclusion in the
     Case 1:15-cv-01000-RJA-LGF Document 162 Filed 05/13/21 Page 2 of 2




Report and Recommendation, and it is hereby

      ORDERED that Defendants’ motion for summary judgment pursuant to

Fed. R. Civ. P. 56 (Dkt. No. 142) is granted. The Clerk of the Court shall enter

judgment for the Defendants and take all steps necessary to close the case.

         IT IS SO ORDERED.



                                            ___s/Richard J. Arcara______
                                            HONORABLE RICHARD J. ARCARA
                                            UNITED STATES DISTRICT COURT


Dated:    May 13, 2021




                                        2
